The Vice-Chancellor:
According to the statements in the petition and the answer of the defendant, I think the wife is entitled to be protected in the enjoyment of the household furniture as her separate property. It was purchased with the money which her husband" had received from her patrimonial estate and under an agreement that whatever was thus purchased should be considered the wife’s separate property. Under the circumstances, this court will hold the husband to be the trustee of it for the wife; Atherly, 330.
As between the husband and wife, she has an equity to have the agreement enforced and the property settled upon her; and the husband’s creditors, claiming for debts subsequently contracted, stand in no better situation, with respect to this equity of the wife’s, than the husband himself. The complainant, as one of such creditors, is obliged to come here for aid to recover his debt. He is dealing with a court of equity ; and this court will not extend its aid to him, without first protecting the equitable rights and property of the wife : Clancy, 476.
This protection can be granted to her against her insolvent husband and his assignees, upon the petition of the wife: Atherly, 345.
I am of opinion, in this case as it now stands, that the *630complainant has no right in equity to have the household furniture in question given up to the receiver for his benefit.
With respect to the motion against the defendant for an attachment for breach of the injunction. The injunction could not operate to prevent him from receiving and applying the proceeds of his subsequent earnings to the support of himself and his family : but he had no right to collect money previously earned and then due to him or to apply money then in his possession or under his control to the payment of other debts, although small ones and contracted for family supplies. This, it appears he has done, although under the advice of counsel and not supposing that he was thereby violating the injunction ; yet it is a disobedience which amounts constructively to a contempt and affords a sufficient ground for awarding an attachment in the first instance.
Order accordingly.